Case 9:17-cv-80495-KAM Document 784 Entered on FLSD Docket 04/23/2021 Page 1 of 5
             USCA11 Case: 21-11314 Date Filed: 04/21/2021 Page: 1 of 4

                                                                                                  AP
                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                                                                                Apr 22, 2021
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303
                                                                                                        MIAMI
  David J. Smith                                                            For rules and forms visit
  Clerk of Court                                                            www.ca11.uscourts.gov


                                          April 22, 2021

   Tianna Elise Baez
   Consumer Financial Protection Bureau
   Legal Division
   1625 I ST NW
   WASHINGTON, DC 20006

   Stephanie C. Brenowitz
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Shirley T. Chiu
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Lawrence DeMille-Wagman
   U.S. Commodity Futures Trading Commission
   Office of General Counsel
   1155 21ST ST NW
   WASHINGTON, DC 20010

   Atur Ravi Desai
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Jean Marie Healey
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552
Case 9:17-cv-80495-KAM Document 784 Entered on FLSD Docket 04/23/2021 Page 2 of 5
             USCA11 Case: 21-11314 Date Filed: 04/21/2021 Page: 2 of 4



   Erin Mary Kelly
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Gregory Ryan Nodler
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Michael Posner
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Amanda Christine Roberson
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   James Joseph Savage
   Consumer Financial Protection Bureau
   140 E 45TH ST FL 4
   NEW YORK, NY 10017

   Jack Douglas Wilson
   Consumer Financial Protection Bureau
   Office of the General Counsel
   1700 G ST NW STE 509-B
   WASHINGTON, DC 20552

   Appeal Number: 21-11314-D
   Case Style: Consumer Financial Protection v. OCN, et al
   District Court Docket No: 9:17-cv-80495-KAM

   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause. Non-incarcerated pro se parties
   are permitted to use the ECF system by registering for an account at www.pacer.gov.
   Information and training materials related to electronic filing, are available at
   www.ca11.uscourts.gov.
Case 9:17-cv-80495-KAM Document 784 Entered on FLSD Docket 04/23/2021 Page 3 of 5
             USCA11 Case: 21-11314 Date Filed: 04/21/2021 Page: 3 of 4



   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Attorneys who wish to participate in this appeal must be admitted to the bar of this Court,
   admitted for this particular proceeding pursuant to 11th Cir. R. 46-3, or admitted pro hac vice
   pursuant to 11th Cir. R. 46-4. In addition, all attorneys (except court-appointed counsel) who
   wish to participate in this appeal must file an Appearance of Counsel form within 14 days. The
   Application for Admission to the Bar and Appearance of Counsel Form are available at
   www.ca11.uscourts.gov. The clerk generally may not process filings from an attorney until that
   attorney files an appearance form. See 11th Cir. R. 46-6(b).

   11th Cir. R. 33-1(a) requires appellant to file a Civil Appeal Statement in most civil appeals.
   You must file a completed Civil Appeal Statement, with service on all other parties, within 14
   days from the date of this letter. Civil Appeal Statement forms are available on the Internet at
   www.ca11.uscourts.gov, and as provided by 11th Cir. R. 33-1(a).

   MEDIATION. If a Civil Appeal Statement is required to be filed, your appeal and all related
   matters will be considered for mediation by the Kinnard Mediation Center. The mediation
   services are free and the mediation process is confidential. You may confidentially request
   mediation by calling the Kinnard Mediation Center at 404-335-6260 (Atlanta) or 305-714-1900
   (Miami). See 11th Cir. R. 33-1.

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal is docketed in this court;
   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.

   Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
   days from this date, this appeal will be dismissed by the clerk without further notice unless the
   default(s) noted below have been corrected:

   File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
   Information Form is available from the district court clerk. Appellant is required to file and
   serve copies of the form in accordance with the instructions included on the form. UNLESS A
   TRANSCRIPT IS ORDERED, APPELLANT'S BRIEF MUST BE SERVED AND FILED
   WITHIN 40 DAYS FROM 04/21/2021. See 11th Cir. R. 12-1 and 31-1.
Case 9:17-cv-80495-KAM Document 784 Entered on FLSD Docket 04/23/2021 Page 4 of 5
             USCA11 Case: 21-11314 Date Filed: 04/21/2021 Page: 4 of 4



   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Scott O'Neal, D
   Phone #: (404) 335-6189

                                                   DKT-2 Appeal WITH Deficiency
Case 9:17-cv-80495-KAM Document 779
                                 784 Entered on FLSD Docket 04/21/2021
                                                            04/23/2021 Page 1
                                                                            5 of 2
                                                                                 5
             USCA11 Case: 21-11314 Date Filed: 04/21/2021 Page: 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION

                    CASE NO. 9:17-CV-80495-MARRA-MATTHEWMAN


   CONSUMER FINANCIAL PROTECTION
   BUREAU,
                        Plaintiff,
          v.

   OCWEN FINANCIAL CORPORATION;
   OCWEN MORTGAGE SERVICING, INC.;
   OCWEN LOAN SERVICING, LLC; and
   PHH MORTGAGE CORPORATION,

                        Defendants.

                                     NOTICE OF APPEAL

        The Consumer Financial Protection Bureau, Plaintiff in the above-captioned case,
  hereby gives notice that it appeals to the United States Court of Appeals for the Eleventh
  Circuit the Order of this Court entered on March 4, 2021 (ECF No. 764) and rendered
  final in a separate Judgment on April 21, 2021 (ECF No. 777).
